Case 1:19-cv-03224-RJL Document 21-2 Filed 11/06/19 Page 1 of 2

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

    
   
  

Ptasihiee mere LeU e le Lma tomas www. usps.com®.

OFFICIAL USE

 

 

 

 

 

 
 

wees ¢ nvigyl var nicr Avt Ni
w gsningten OC. .209 JO

Brats,

7017 2680 0001 O6b3 3846

 

      

PS Form 3860, April 2015 PSN 7530-02-060-9047 iis mm ea Lee}
Case 1:19-cv-03224-RJL Document 21-2 Filed 11/06/19 Page 2 of 2

Tracking Number: 70172680000106633846 Remove X

Status

Your item was delivered at 9:59 am on November 4, 2019 g Delivered

in WASHINGTON, DC 20530. November 4, 2019 at 9:59 am
Delivered

WASHINGTON, DG 20530
Get Updates \~

Delivered

See More \“
